IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANNY EVERHEART,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1955

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 16, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Danny Everheart, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.